Citation Nr: 1434789	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee traumatic arthritis, status post fracture with open reduction internal fixation with residual scar.  

2.  Entitlement to an initial disability rating in excess of 20 percent for instability of the left knee.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978, and from August 1978 to July 1987.  .  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision continued the Veteran's 20 percent rating for his arthritis of the left knee, and it granted service connection for instability of the left knee and assigned a 20 percent rating.  

The Board has not listed representation in this decision.  The California Department of Veterans Affairs was previously provided copies of jurisdictional documents and has previously submitted information on the Veteran's behalf.  However, his claim file does not contain a VA Form 21-22 granting power of attorney status that organization or to any other Veterans Service Organization (VSO).  In an effort to determine whether the Veteran desired representation, the Board sent the Veteran a clarification letter in June 2014.  The Veteran did not respond to this letter.  Accordingly, no representation is listed in this decision.  If the Veteran wishes to appoint a VSO, he should submit an executed VA Form 21-22.

In his September 2012 substantive appeal, the Veteran stated that he fell from a ladder and fractured his left wrist.  VA and private medical treatment records from this time reflect that the Veteran attributed his fall to his left knee giving out.  VA treatment records from December 2013 also reflect that the Veteran complained of neck and back pain following a fall; though this record does not reflect that the Veteran attributed this fall to his left knee, given his history of falls, the Board shall infer this claim as well.  
 
The issues of entitlement to service connection for residuals of a fractured left wrist and for neck and back disabilities, all secondary to service-connected left knee disabilities, have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, this case must be remanded.

First, the Veteran's claims file is incomplete.  The earliest record in the file is a November 2002 rating decision; there is no earlier medical evidence, no previous claims, and no records of earlier adjudicative actions.  On remand, the RO must attempt to locate these missing documents.

Second, the Veteran submitted a letter from Dr. L.V.M. in support of his claim; no other records from this doctor have been submitted or obtained.  VA must attempt to obtain these records on remand.  

Finally, the Veteran last underwent a VA examination in February 2011.  Since that time, the Veteran has complained of worsening symptoms with regard to his service-connected left knee disabilities.  The claims file reflects that the Veteran was scheduled for, but did not attend, a review examination in March 2014.  There is, however, no record of the Veteran's being notified to report for this examination.  In an April 2014 letter, the Veteran stated that he did not receive any notice of his scheduled examination, and he asked to be rescheduled.  

In light of the Veteran's contentions, and considering the fact that portions of the Veteran's claim file are missing, the Board finds it prudent to schedule him for a new examination to determine the current severity of his service-connected left knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate all evidence, claims, and adjudicative documents from prior to November 2002.  All attempts to obtain these missing documents must be documented in the claim file.  

2.  Contact the Veteran and request authorization and consent to release information to VA from Dr. L.V.M., as well as any other private doctor who has treated the Veteran's left knee disability since January 2011.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the left knee disability.  The Veteran must be informed that in the alternative, he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All indicated studies and tests must be conducted.  The examiner is to comment on the Veteran's complaints of his left knee giving way.  

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

